Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least four sets of snap-fit structures are respectively arranged on adjacent first ribs of the first body and corresponding adjacent second ribs of the second body; each of said snap fit structures is provided with a one-way tooth row and a locking protrusion which are respectively arranged on the adjacent first ribs and the corresponding adjacent second ribs”… “the one-way tooth row arranged on a first rib ..locks to the locking protrusion arranged on a corresponding second rib”.  The first portion of the aforementioned clause appears to require at least four adjacent first ribs each have a row of one-way teeth and a corresponding at least four adjacent second ribs have a locking protrusion to form the four sets of snap fit structures, while the second portion refers to only to “a first rib” and “a second rib” where it is unclear if these first and second ribs are the same or different from the other ribs recited in the claim. The first portion of the clause also appears to be in disagreement with the disclose as the drawings do not provide the four rows of teeth on the adjacent first ribs and the four locking protrusions on adjacent second ribs. Instead, Figure 6 provides a the first body with a locking protrusion on a first rib at one end of the body, a row of teeth on the rib adjacent to the end/last rib, followed by two ribs without protrusions or teeth and a rib with a locking protrusion and lastly, a row of teeth on the other end rib  and the second body with a row of teeth on the second rib at one end of the body, a protrusion on the rib adjacent to the end/last rib, followed by two ribs without protrusions or teeth and a rib with a row of teeth and lastly, a locking protrusion on the other end rib. Additionally, it is unclear how many locking protrusions and how many one-way tooth rows are actually provided; in certain instances these structures appear to be singular yet the claim also requires at least four sets of snap fit structures. It is unclear what is invented by the language “four sets” and what constitutes a set. 
Conclusion
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A hair claw clip comprising: 
a first body having a plurality of spaced apart first ribs at one end and a plurality of spaced apart first rotating shaft brackets at the other end; 
a second body having a plurality of spaced apart second ribs at one end and a plurality of spaced apart second rotating shaft brackets at the other end, wherein each space formed between adjacent first ribs is greater than a width of each second rib and each space formed between the adjacent first rotating shaft brackets is larger than a width of each second rotating shaft bracket and each space formed between the adjacent second ribs is greater than a width of each first rib, and each space formed between the adjacent second rotating shaft brackets is larger than a width of each first rotating shaft bracket; 
wherein the first rotating shaft brackets of the first clip and the second rotating shaft brackets of the second clip are aligned and interlaced such that one of the first shaft brackets defines a first end and one of the second shaft brackets defines an opposing second end and the remaining of the first and second rotating shaft brackets are disposed between the one of the first shaft brackets and the one of the second rotating shaft brackets, the first and second rotating shaft brackets are connected by a pivot pin extending therethrough, a first elastic member mounted on the pivot pin between the one of the second rotating shaft brackets defining the first end and the remaining first rotating shaft bracket, so that an elastic support force is generated therebetween to maintain a relative position of the first body and the second body, and a second elastic member mounted on the pivot pin, where a first side of the second elastic member abuts against an inner side of said first body and a second side of the second elastic member abuts against an inner side of said secondPage 2 of 8Application No.: 16/355597Docket No.: UCIP0132 body, where the arrangement of the pivot pin and first and second elastic members forms an automatic opening device; 
at least four ribs selected from the plurality of first and second ribs, the at least four ribs each providing a one-way row of teeth, and at least four corresponding ribs of the plurality of first and second ribs having a locking protrusion, whereby the one-way row of teeth of the at least four ribs each engage a respective one of the locking protrusions of the at least four corresponding ribs via a snap-fit to lock the first and second bodies together in a closed clamping state when the first and second ribs are interlaced; 
where during use, a user presses the one of the first rotating shaft brackets and the one of the second rotating shaft brackets defining the first and second ends, respectively, causing the5 first elastic member to compress, the first and second bodies to move laterally, the one-way tooth row and the locking protrusion of each snap-fit structure to separate from each other and  the second elastic member to automatically separate the first and second bodies10 restoring the hair claw clip to an open state.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799